Name: Commission Regulation (EEC) No 4088/86 of 22 December 1986 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /60 Official Journal of the European Communities 31 . 12. 86 COMMISSION REGULATION (EEC) No 4088/86 of 22 December 1986 extending the Community surveillance of imports of certain products originating in Japan Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid and conse ­ quently the surveillance arrangements for the products listed in the Annex hereto should be extended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 (3) thereof, After consultation within the Committee provided by the abovementioned Regulation, Whereas Commission Regulation (EEC) No 653/83 (3), as last amended by Regulation (EEC) No 130/86 (4), intro ­ duced until 31 December 1986 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it has been agreed that bilateral discussions concerning exports of certain sensitive products from Japan would take place if problems arise ; in order to obtain the necessary information for these bilateral discussions it is necessary to continue in 1987 retrospec ­ tive surveillance of the imports of the abovementioned products, originating in Japan ; Article 1 In the last sentence of Article 5 of Regulation (EEC) No 653/83, '31 December 1983 ' is hereby replaced by '31 December 1987'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 113, 30. 4. 1986, p. 1 . 0 OJ No L 77, 23 . 3 . 1983, p. 8 . (4) OJ No L 18 , 24. 1 . 1986, p. 21 .